IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals

                                      No. 15-41198
                                                                         Fifth Circuit

                                                                       FILED
                                                                February 14, 2018

UNITED STATES OF AMERICA,                                         Lyle W. Cayce
                                                                       Clerk
             Plaintiff–Appellee,

v.

ARMANDO AMIEVA–RODRIGUEZ,

             Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:15-CR-311-1


Before JONES, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:
     Armando Amieva–Rodriguez pled guilty to possession with intent to
distribute more than 50 kilograms of marijuana. The district court sentenced
him to 30 months of imprisonment and three years of supervised release. He
appealed his sentence, arguing that the district court erred by not applying a
mitigating-role reduction when the court calculated his advisory guidelines
sentencing      range.   We    affirmed     the   district   court’s       judgment.1 The
Government then filed a petition for panel rehearing, arguing that Amieva–



     1 United   States v. Amieva–Rodriguez, 874 F.3d 898, 905 (5th Cir. 2017).
                                      No. 15-41198
Rodriguez’s appeal was moot.2 On November 27, 2017, we directed Amieva–
Rodriguez to respond to the Government’s petition.3 He has not responded.
       Courts have an “inherent power” to dismiss cases for lack of prosecution.4
This power enables courts to “manage their own affairs so as to achieve the
orderly and expeditious disposition of cases.”5 We may dismiss an action for
failure to prosecute or to comply with a court order without a motion from
either party.6
       Because Amieva–Rodriguez has not responded to our order, we conclude
that it is appropriate to vacate our earlier panel decision and dismiss his
appeal for failure to prosecute.
                                     *        *       *
       It is ORDERED that the opinion in United States v. Amieva–Rodriguez7
is WITHDRAWN, the judgment of this court is VACATED, and the appeal is
DISMISSED.




       2 United  States’ Pet. for Panel Reh’g at 5-7, United States v. Amieva–Rodriguez, 874
F.3d 898 (5th Cir. 2017) (No. 15-41198, Doc. 117).
       3 Request for Resp. to the United States’ Pet. for Panel Reh’g at 1, United States v.

Amieva Rodriguez, 874 F.3d 898 (5th Cir. 2017) (No. 15-41198, Doc. 121).
       4 See Link v. Wabash R. Co., 370 U.S. 626, 630-31 (1962) (affirming a district court’s

dismissal for failure to prosecute).
       5 Id.
       6 See McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988) (per curiam) (citing

Link, 370 U.S. at 630-31) (upholding a district court’s dismissal for a plaintiff’s failure to
attend a hearing).
       7 874 F.3d 898 (5th Cir. 2017).

                                              2